Citation Nr: 0116419	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the cervical spine, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the left shoulder, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to June 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied entitlement to a 
rating in excess of 30 percent for residuals of a shell 
fragment wound of the cervical spine, denied entitlement to a 
rating in excess of 20 percent for residuals of a shell 
fragment wound of the left shoulder, and denied entitlement 
to a total rating based on unemployability due to service-
connected disabilities. 

The Board notes that additional evidence has been received 
since certification of the instant appeal to the Board in 
November 2000, consisting of a February 2001 statement by a 
VA physician, and an April 2001 statement by the veteran's 
son.  The veteran's representative has submitted a waiver of 
initial RO consideration for both statements.


REMAND

Factual background

The veteran seeks entitlement to increased evaluations for 
the residuals of shell fragment wounds of the cervical spine 
and left shoulder, evaluated as 30 percent and 20 percent 
disabling, respectively.  Service connection is not in effect 
for any disabilities other than the above.  He also seeks 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.

Service medical records for the veteran are not on file.  The 
National Personnel Records Center (NPRC) did provide an 
extract from the Office of the Surgeon General documenting 
that the veteran was treated in service for shell fragment 
wounds of the left shoulder.  The extract indicated that no 
nerve or artery involvement was associated with the wound, 
and that the wound was debrided with primary suture.

There is no postservice medical evidence on file with respect 
to the veteran's service-connected shell fragment wounds 
until April 1992.  At that time the veteran was afforded a VA 
examination during which he reported that he was struck in 
the left shoulder in service by a shell fragment on one 
occasion, and in the neck area on another occasion.  His 
current complaints centered around neck and left shoulder 
pain.  The veteran was noted to be right handed.  The veteran 
exhibited full range of cervical spine and left shoulder 
motion on examination, with evidence of pain.  The examiner 
also noted the presence of three nontender scars in the 
cervical spine area, which were adherent to the underlying 
muscles.  The examiner also noted the presence of a left 
shoulder scar which was somewhat adherent to the underlying 
muscles.

At a May 1997 VA examination, the veteran exhibited some 
limitation of cervical spine and left shoulder motion.  With 
respect to the cervical and left shoulder scars, the veteran 
reported tenderness associated with the scars, and the 
examiner noted that the scars were somewhat adherent.  In 
addition, the presence of mild left shoulder muscle atrophy 
was noted.

In connection with the instant appeal, the veteran was 
afforded a VA examination in August 2000.  At that time, he 
reported complaints including cervical and left shoulder 
pain.  He also reported that X-ray studies conducted by a 
private physician had revealed the presence of cervical spine 
arthritis and disc disease, and he indicated that he had 
experienced tingling and numbness in both arms; he did not 
identify the private physician.  The veteran also indicated 
that he was attending the neurology and orthopedic clinics at 
the Hines, Illinois VA Medical Center (VAMC).  Physical 
examination showed that one of the veteran's cervical scars 
was tender to palpation, and that he exhibited limited range 
of cervical spine motion, with evidence of pain.  There was 
radiculopathy with tingling of the left upper extremity, 
although his grip strength was full.  The examiner did not 
report any further neurological findings.  The veteran also 
exhibited limited range of left shoulder motion with evidence 
of pain.  The examiner reported that X-ray studies of the 
cervical spine showed reversal of the cervical lordosis with 
mild anterior subluxation of C3 on C4, as well as 
degenerative joint disease C4 through C7, and neural 
foraminal encroachment.

The record also reflects that although the veteran reported 
receiving treatment at the Hines, Illinois VAMC, the only 
recent treatment record obtained from that facility is a June 
1999 treatment note from the neurosurgical clinic documenting 
the presence of bilateral carpal tunnel syndrome.  In a 
February 2001 statement, a VA physician from the Hines, 
Illinois, VAMC indicated that the veteran was experiencing 
pain, numbness and a burning sensation affecting his 
extremities that limited his activities during the day.  He 
also indicated that the veteran had degenerative arthritis 
and disk herniation which had led to neuropathy.  The 
physician stated that at least part of the veteran's current 
illness could be due to complications of his old injury, and 
he explained that the veteran's medical chart was available 
for further information.

Reasons for remand

Since the evidence shows that recent VA treatment records for 
the veteran, which are not on file but which are pertinent to 
his claims, are available, they should be obtained.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) [records of VA medical 
treatment are deemed to be constructively of record in 
proceedings before the Board].

In addition, the record lacks an opinion addressing whether 
any neurological problems affecting the veteran's upper 
extremities are associated with his service-connected 
cervical spine disability.  The Board therefore is of the 
opinion that additional development would be helpful in 
connection with the adjudication of his claim for an 
increased rating for residuals of a shell fragment wound of 
the cervical spine.  See 38 C.F.R. § 3.326(a) (2000); Waddell 
v. Brown, 5 Vet. App. 454 (1993).

The Board also notes that the veteran's left shoulder 
disability is currently rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of 
motion of the left arm, and under 38 C.F.R. § 4.73, 
Diagnostic Code 5304, pertaining to muscle injury involving 
Muscle Group IV.  Although the record clearly shows that the 
veteran sustained some left shoulder muscle damage from a 
shell fragment wound in service, the medical evidence on file 
is inadequate for the purpose of identifying the muscle group 
impaired by the shell fragment.  The Board notes that the 
muscle group involved in the veteran's cervical spine 
disability also has not been identified.  See generally, 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board lastly notes that some of the scars resulting from 
the veteran's service-connected shell fragment wounds may or 
may not be tender.  On remand, the RO should therefore 
consider whether a separate evaluation for the veteran's 
scars is warranted.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) [evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition].  
But see 38 C.F.R. § 4.14 [policy against "pyramiding" of 
disability awards].

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment by any health 
care providers, including VA, who 
may possess additional records 
pertinent to his pending claims.  
After obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file all 
records identified by the veteran 
which are not currently on file.  In 
any event, treatment records from 
the Hines, Illinois VAMC for January 
1998 to the present should be 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by 
his service-connected residuals of 
shell fragment wounds of the 
cervical spine and left shoulder and 
any associated scars.  The examiner 
should identify the specific muscle 
group(s) involved for each 
disability, and should specifically 
identify any neurological impairment 
associated with the veteran's 
cervical spine disability.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  If the examiner deems 
it to be necessary, specialist 
consultations should be scheduled.

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected disabilities on his 
ability to work.  The rationale for 
all opinions expressed should be 
explained.  The examination report 
is to reflect that a review of the 
veteran's VA claims folder was made.  
The examination report must be 
associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
issues on appeal.  The RO must 
articulate with specificity its 
selection of the applicable 
Diagnostic Codes as it applies to 
all relevant evidence.  If 
appropriate, separate disabilities 
ratings are to be assigned.  See 
Esteban v. Brown, 6 Vet. App. 259 
(1994).

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case for the issues in appellate status and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should be provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


